DUFFY, Circuit Judge
(dissenting).
The opinion of the District Court shows this case was decided on the ground the “plaintiff has failed to meet its burden of proving public injury, an essential element of its cause of action in this private treble damage suit. Judgment should therefore be entered for the defendants on this ground.” [186 F.Supp. 541.]
Over the objections of both sides, trial was had on the issue of public injury only. In my opinion, this was error. The case of Radiant Burners, Inc. v. Peoples Gas Light & Coke Co., 364 U.S. 656, 81 S.Ct. 365, 5 L.Ed.2d 358, demonstrates that public injury was an irrelevant issue. The many difficulties which were encountered in and grew out of the trial of the instant case, arose because the *806learned trial judge insisted that the issue of public injury be tried separately and apart from the other issues in the case.
It is true, the trial judge also held the facts alleged in the complaint and proved and offered to be proved on the trial of the issue of public injury showed no violation of the antitrust laws. The Court ordered “Judgment should be entered for defendants on this additional ground.” (Emphasis supplied)
No railroad provides passenger service through Chicago. It is necessary for any through passengers arriving in the city by rail to transfer from one train to another and usually from one station to another. For many years prior to 1955, Parmelee Transportation Company had provided this service.
The complaint alleges a conspiracy among the defendants to eliminate competition in the business of transporting passengers between railroad stations in Chicago and of performing pickup and delivery services. This is the very market and type of restraint which the Supreme Court held violated the Sherman Act in United States v. Yellow Cab Company, 332 U.S. 218, 67 S.Ct. 1560, 91 L.Ed. 2010. The Supreme Court there held that any attempt to impose an undue restraint on this market brings the Sherman Act into operation. It said, 332 U.S. at page 229, 67 S.Ct. at page 1566: “Any attempt to monopolize or to impose an undue restraint on such a constituent part of interstate commerce brings the Sherman Act into operation. * * * ”
In the Yellow Cab case, the Supreme Court considered as a competitive market “contracts with railroads or railroad terminal associations to transport passengers and their luggage between railroad stations in Chicago” (332 U.S. at page 228, 67 S.Ct. at page 1565).
It is well established the Sherman Act is applicable to conspiracies of buyers as well as sellers. Mandeville Island Farms, Inc. v. American Crystal Sugar Co., 334 U.S. 219 (see cases cited in footnote 16 on page 235), 68 S.Ct. 996, on page 1006, 92 L.Ed. 1328.
The majority opinion apparently recognizes that under the Yellow Cab case, a conspiracy among sellers of transfer service is illegal. I am aware of no reasonable basis for holding that an identical conspiracy between a group of buyers, a public official and one seller is not likewise proscribed.
I would reverse and remand for trial upon the merits upon all of the issues in the case.